UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7033


JERRY GLENDON MODISETTE,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00533-LO-MSN)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Glendon Modisette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry Glendon Modisette appeals the district court’s order dismissing his civil

rights action without prejudice for failure to comply with the court’s prior order. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Modisette v. United States, No. 1:18-cv-00533-LO-

MSN (E.D. Va. Aug. 7, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2